Citation Nr: 9914278	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-29 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service in the Navy from June 28, 1973 
to August 8, 1973, and in the Army from August 23, 1977 to 
March 31, 1978, and from January 29, 1980 to August 8, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran appeared at a personal hearing before a Member of 
this Board sitting in Travel Board session at the RO in 
August 1998.  

 
FINDINGS OF FACT

1.  The claims file contains sufficient evidence to render an 
equitable disposition of the issue on appeal.

2.  The first medical evidence of the veteran's psychiatric 
disorder, then diagnosed as passive-aggressive personality 
with depressive features, dates from July 1975, over one year 
after separation from his first period of service.  

3.  No cognizable medical evidence has been submitted to show 
that the veteran's current psychiatric disorder, now 
variously diagnosed as recurrent major depression, dysthymia, 
and personality disorder, began in service or is causally 
related to any period of active military service.


CONCLUSION OF LAW

A well-grounded claim for service connection for an acquired 
psychiatric disorder has not been submitted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991);  38 C.F.R. § 3.303 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
United States Court of Veterans Appeals has determined "that 
establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and [service]."  
(emphasis added) Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under section 5107(a).  See Cartright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A claimant would not meet this burden 
imposed by section 5107(a) merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Tirpak.

The veteran asserts that he was a well-adjusted person prior 
to his entry into his period of Naval service in 1973.  He 
developed an acquired psychiatric disorder after having been 
verbally abused, beaten, and kicked by service associates and 
a superior officer during Navy boot camp.  

The medical and personnel records from the veteran's period 
of Naval service show that no psychiatric disorders were 
complained of or noted during his service entrance 
examination.  He was referred to a Performance Review Board 
because of poor performance and progress, and lack of 
motivation and effort.  It was noted that he was assigned to 
a Special Indoctrination Division, but failed to 
satisfactorily learn and perform routine training 
assignments.  He was given an administrative discharge from 
the Navy as unsuitable for further training.  No mention was 
made of any psychiatric disorder.

The veteran was admitted to the Fort Meade VA Medical Center 
(VAMC) in July 1975 by court order due to delinquent 
behavior.  The diagnosis was passive-aggressive personality 
disorder with depressive features.  He was re-admitted in 
September 1975, and again in October 1975.  At that time it 
was noted that there was no evidence of psychosis or marked 
organicity on interview or testing.  He was again treated as 
an inpatient at a VAMC from January to April 1976, when his 
diagnosis was changed to personality disorder, unspecified 
type.  

In May 1976, the veteran underwent a service entrance 
examination prior to enlisting in the Army.  At that time, he 
stated that his health was good, and he did not disclose his 
psychiatric hospitalizations, or his prior military service.  
In February 1978, he was admitted for treatment after making 
a suicide gesture.  He listed his prior hospitalizations as 
having taken place in 1975 and 1976 at the Fort Meade, South 
Dakota VAMC.  He acknowledged drinking alcohol when 
depressed.  The diagnosis was passive-aggressive personality 
disorder.  He again received psychiatric treatment in March 
1978 and the diagnosis of adjustment reaction was added to 
his list of diagnoses.  It was noted that the veteran was 
upset due to his divorce.  

In January 1980, the veteran again enlisted in the Army.  On 
his service entrance examination, he reported that he was in 
good health, and specifically denied any treatment for mental 
conditions, prior hospitalizations, or periods of military 
service.  The report of a July 1980 mental status evaluation 
indicated he had no significant mental illness.

The claims file contains records of treatment from the South 
Dakota Human Services Center, in Yankton, South Dakota, 
during the period from July to September 1991.  They noted 
that the veteran presented with symptoms of an adjustment 
disorder with mixed features, in remission, and alcohol 
abuse.  They further noted that the veteran was depressed due 
to his upcoming divorce, and that he had a history of having 
been emotionally and physically abusive to his wife and her 
children.  

The claims file also contains records of the veteran's VA 
outpatient treatment during the period from October 1975 to 
February 1996, which have been reviewed by the Board.  In 
1994, a diagnosis was made of recurrent major depression 
based, in part, on the veteran's oral history of having been 
depressed while in the Navy and having been hospitalized at 
Fort Meade in 1974.  The  VA outpatient records show a 
history of suicide gestures at various times, including 
attempting an overdose of medication, practicing hanging 
himself, and repeatedly making shallow cuts on his left 
wrist.   

The veteran was hospitalized at a VAMC in October and 
November 1995.  It was noted that he was above average in 
intelligence and had a supportive third wife.  The diagnosis 
was dysthymic disorder, and borderline personality disorder.  
During his VA hospitalization in December 1995 to January 
1996, an Axis I diagnosis of dysthymic disorder was made.  
The Axis II diagnosis was mixed personality disorder, not 
otherwise specified.  

At his August 1998 personal hearing before a Member of this 
Board sitting in Travel Board session at the RO, the veteran 
testified that he had flunked kindergarten and been held back 
a grade on two occasions at his Mother's request.  He 
described the incidents during Navy boot camp which he 
believed led to the development of major depression, and 
asserted that he had been treated in 1974 for three or four 
days at the VAMC in Omaha, Nebraska for psychiatric problems.  
He reported that his memory was adversely affected by the six 
shock treatments he underwent at the Marion Health Center in 
1991, and that he was awarded Social Security disability in 
1996.  He testified that he had a Master's Degree in 
Comparative Religion but could not get a job commensurate 
with his educational level.

Documents contained in the claims file show that the RO 
attempted to obtain any available 1974 VAMC treatment 
records, and was informed that no such records were found.

Upon consideration of all the evidence of record, the Board 
finds that the veteran has failed to carry his burden of 
presenting sufficient evidence to justify a belief by a fair 
and impartial individual that he has submitted a well-
grounded claim for an acquired psychiatric disorder.  The 
evidence supporting the veteran's assertions that his 
psychiatric disorder is causally related to his active 
service, consists of his own unsubstantiated contentions.  
While he is certainly capable of providing evidence of 
symptomatology, as a layperson he is not considered legally 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu, 2 Vet. App. at 494 (1992).  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  

The available medical evidence shows that at the time of all 
three of his separations from service no acquired psychiatric 
disability had manifested; rather he had, at most, a 
personality disorder which is not recognized as a disability 
under the VA regulations pertaining to service connection.  
See 38 C.F.R. § 3.303(c).  The veteran has not submitted any 
medical opinion or other medical evidence which supports his 
claim.  Therefore, the claim may not be considered well-
grounded.  38 U.S.C.A. § 5107(a).  Since the claim is not 
well-grounded, it must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390; (1995).

As the foregoing explains the need for competent evidence 
linking the veteran's current disability to his active 
service, the Board views its discussion above as  sufficient 
to inform him of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

ORDER

As a well-grounded claim for service connection for an 
acquired psychiatric disorder has not been submitted, the 
appeal is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

